D. C. Riley, J.
In 1975, defendant pled guilty to breaking and entering an occupied dwelling with intent to commit larceny, MCL 750.110; MSA 28.305. He was sentenced to three years probation, assessed payment of $540 in court costs and ordered to obey certain conditions. In 1977, he was accused of violating his probation. The Wayne County Circuit Court subsequently revoked his probation and sentenced him to 5 to 15 years imprisonment. Defendant now appeals as of right, claiming that the court reversibly erred by accepting his plea of guilty to violation of probation without advising him of his right to a contested hearing and without obtaining an admission that he had violated his probation.
A trial judge need not specifically inform a defendant of his right to a contested probation hearing if the defendant is informed of this right through other means, Le., through a bench warrant. See People v Hooks, 89 Mich App 124; 279 NW2d 598 (1979), People v Darrell, 72 Mich App 710; 250 NW2d 751 (1976). When a defendant is informed of this alternative to pleading guilty, is fully represented by counsel and admits his probation violation, we are satisfied that his procedural due process rights have been adequately protected. See Hooks, supra, Darrell, supra.
In the instant case, defendant was informed of his right to a contested probation violation hearing *524through the bench warrant. He received the full assistance of counsel and decided, after conferring with counsel, to plead guilty to violating probation. Defendant "admitted” his violation by his previous plea of guilty to larceny under $100, MCL 750.356; MSA 28.588, the offense which precipitated revocation of probation. He may not, now, collaterally attack that guilty plea. People v Clements, 72 Mich App 500, 503-504; 250 NW2d 100 (1976).
After carefully considering the record below, we conclude that defendant’s due process contention must fail.
Affirmed.
Bashara, J., concurred.